Citation Nr: 1331488	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  09-38 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for claimed weak immune system, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for claimed fatigue, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for claimed muscle and joint pain, to include as due to undiagnosed illness.

4.  Entitlement to an initial compensable evaluation for the service-connected tinea pedis and onychomycosis of the feet.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the RO.  

In April 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).

In June 2011, the Board denied service connection for claimed sleep difficulty, claimed digestive condition, claimed thyroid condition, and claimed skin condition of the hands.  The Board granted service connection for tinea pedis and onychomycosis of the feet.  

The issues of service connection for claimed weak immune system, claimed muscle and joint pain, and claimed fatigue were remanded for additional development.

In June 2011, the RO implemented the Board's grant of service connection and assigned a noncompensable evaluation for tinea pedis and onychomycosis, both feet, effective on February 5, 2007.  This issue will be discussed in further detail in the remand section below.  

The Virtual VA and VBMS folders have been reviewed.  

The issues of service connection for claimed fatigue and muscle and joint pain, to include as due to undiagnosed illness, are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.  

2.  The Veteran asserts numerous complaints related to a claimed weak immune system, but is not shown to have objective indications of a qualifying chronic disability due to undiagnosed illness.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by a weak immune system due to an undiagnosed illness or other disease or injury that was incurred in or aggravated by active service; nor was any manifested to a degree of 10 percent or more in the first year thereafter.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2007, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains available service records and identified private medical records.  In June 2011, VA asked the Veteran to identify all VA and non-VA medical treatment and clinical evidence referable to the claimed disorders.  To date, he has not identified any additional treatment or provided authorizations for release of records.  

The Veteran was provided VA examinations in July 2007, May 2009, and August 2011.  In the July 2013 informal hearing presentation, the representative argued that the VA examinations were inadequate.  With regard to the issue decided herein (weak immune system), the Board finds the examinations of record sufficient.  That is, they include review of the claims folder and set forth necessary information to include diagnostic testing.  

The VLJ's actions at the hearing supplement notice pursuant to the VCAA and satisfy any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). 


Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b). 

Compensation shall not be paid under these provisions if there is (1) affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

In December 2007, the RO denied service connection for a disability manifested by weak immune system.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and is a Persian Gulf veteran.  See 38 C.F.R. § 3.317(e).  

A review of service medical records does not show complaints or findings related to a weakened immune system.  The Veteran essentially contends that he has a weak immune system related to his service in the Persian Gulf.  

A review of private medical records documents various complaints, to include that the Veteran was seen for an upper respiratory infection in March 2000.  Specific complaints or treatment related to a weak immune system are not shown.  

The Veteran underwent a VA Gulf War examination in July 2007.  He reported the onset of a weak immune system in approximately 1993 to 1994, which he described as including frequent colds, stomach bugs, and diarrhea.  These problems seemed to have an onset after leaving the military.  He feels that, due to these bouts, his immune system is weaker somehow.  Precipitating factors for his immune system complaints were not known.  He took Vitamin C and maybe that was helping a bit.  

The examiner stated that, from his review of the claims file, there was not sufficient evidence to verify or deny the complaints of "weak immune system" and it was not clear if it was related to service.  It was noted that his CBC [complete blood count] was normal.  

The examiner further stated that it was difficult to obtain full details during one visit and his complaints should be further evaluated by his primary care provider.  He further noted that some of his complaints appeared to be more gastrointestinal related than specifically immune-related.  

The Veteran underwent another VA examination in May 2009.  The examiner noted that, overall, the Veteran had a positive family history for autoimmune disease like vitiligo and Hashimoto's hypothyroidism.  On the "infectious, immune, and nutritional disabilities" portion of the examination, the examiner noted that there were no findings of malnutrition, anemia, Asiatic cholera, leishmaniasis, leprosy, malaria, avitaminosis, beriberi, brucellosis, lyme disease, systemic lupus erthyematosus, lymphatic filariasis, bartonellosis, plague, relapsing fever, rheumatic fever, syphilis, military tuberculosis or scrub typhus.  There also were no signs of a nonspecified parasitic disease, jaundice, or anasarca.  Findings specific to the claimed weak immune system were not shown.

At the recent hearing, the Veteran testified that he had lost all of his hair and that a dermatologist said it was due to a faulty immune system.  He also was noted to have stated that his loss of pigment was related to an immune problem.  

The Veteran most recently underwent a VA examination in August 2011.  He reported the onset of a weak immune system 10 to 15 years earlier.  He reported that his doctor did not know what to say and that he got every illness that went through his home or workplace.  He took antibiotics a few times a year for upper respiratory infection symptoms.  

On examination, there were no signs of nonspecified parasitic disease, jaundice or anasarca.  Significant findings were described as obesity with vitiligo.  The Veteran denied have stool testing for ova and parasites.  Following examination, the examiner stated "[n]o diagnosis, nothing found."  The claimed condition was noted not to have resulted in significant occupational effects or effect on usual daily activities.  

The examiner provided a negative etiology opinion stating that the reported onset of all claimed conditions was years after Gulf service and that he found no infectious disease.  

As set forth, the Veteran claims disability due to a weakened immune system including hair loss, loss of pigment, and frequent "illness" to include upper respiratory infections, and stomach ailments.  

On review, there appears to be evidence of diagnosed autoimmune disorders, to include vitiligo, a thyroid disorder and alopecia.  The Veteran's skin condition of the hands, to include vitiligo, and his thyroid condition were previously addressed and denied by the Board in June 2011.  

With regard to his complaints of stomach ailments, service connection for a claimed digestive condition was also denied by the Board in June 2011.  

Upper respiratory infections are diagnosed illnesses and the record does not contain competent evidence relating any such current disability to an event or incident of service.  

Alopecia (sudden hair loss) is also a diagnosed disorder.  A review of service treatment records shows that mild alopecia was noted on enlistment in June 1989.  A September 1989 record shows that the Veteran requested a waiver so he could comb his hair over.  Assessment was that of alopecia areata.  

A May 2009 VA examination included a diagnosis of alopecia totalis and stated that there was no evidence for worsening or aggravation of alopecia during service.  

On review, the evidence of record shows that the Veteran's complaints related to a weak immune system either are attributable to diagnosed disorders or are not shown to be identiable manifestations linked to an undiagnosed illness. The Veteran's blood work has been reported as essentially normal, and the most recent examiner indicated that there was "no diagnosis, nothing found" as to the claimed weak immune system.  

The Board acknowledges the Veteran's assertions regarding the claimed weak immune system and its relationship to Gulf War service.  However, nothing in the record demonstrates that the Veteran has received any special training or the requisite medical expertise to render an opinion as to the likely etiology of the claim weak immune system.  Thus, the Veteran's assertions are assigned limited probative value.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  



ORDER

Service connection for claimed weak immune system, to include as due to undiagnosed illness, is denied.



REMAND

Service connection for claimed fatigue

In December 2007, the RO denied service connection for fatigue as due to undiagnosed illness.  The Veteran disagreed with the decision and subsequently perfected this appeal.

The Veteran underwent a VA examination in July 2007.  At that time, the examiner indicated that there was not sufficient evidence to verify or deny his claim of chronic fatigue and that the laboratory results did not provide a clear clue as to the cause of any claimed fatigue.

On VA examination in May 2009, the examiner stated that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome.  It was noted that he denied having chronic fatigue or unrefreshing sleep other than obstructive sleep apnea related symptoms.  

Because the Veteran testified that he was being treated for chronic fatigue syndrome, another examination was requested pursuant to the June 2011 remand.  

The Veteran was afforded another examination in August 2011.  At that time, the examiner provided a diagnosis of "fatigue," but indicated that at least 6 of the 10 chronic fatigue syndrome diagnostic criteria had not been met.  The examiner went on to state that the claimed condition was less likely than not related to service because the reported onset was years after Gulf service and that he was found to have no diagnosis that met the criteria for fatigue.

Unfortunately, the examination appears contradictory.  That is, the examiner noted a diagnosis of fatigue but then stated that he found no diagnosis that meets the criteria for fatigue.  

The Board observes that pursuant to 38 C.F.R. § 3.317, the absence of a confirmed diagnosis of chronic fatigue syndrome is not fatal to the claim and that service connection may be established for undiagnosed illness manifested by fatigue.  

It is not clear from the record whether the Veteran's complaints of fatigue are attributable to a known clinical diagnosis or whether they are manifestations of undiagnosed illness and if so, whether they have manifested to a compensable degree.  

Under these circumstances, additional examination should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  


Service connection for muscle and joint pain

In December 2007, the RO denied service connection for muscle and joint pain.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

On VA examination in July 2007, the Veteran denied having muscle or joint symptoms.  An examination of the joints was grossly normal.  Mild diffuse tenderness was noted involving the feet but this was related to a skin condition.  

VA examination in May 2009 noted a previous assessment of elbow pain.  The Veteran apparently denied having any typical symptoms of diffuse nonspecific musculoskeletal pain issues as characteristic for fibromyalgia/myofascial pain syndrome.  Objectively, all muscle and joint examinations in both the right and left upper and lower extremities were unremarkable throughout with normal range of motion.  Cervical and thoracolumbar range of motion and function were also within normal limits without any limitations.  

Because the Veteran testified that he was being treated for fibromyalgia, another examination was requested pursuant to the June 2011 remand.

On examination in August 2011, the Veteran reported a history of generalized muscle aches and swollen, stiff and painful joints involving the knees, elbows, feet and ankles.  At the time of the examination, however, he reported that only his right knee and feet hurt.  

Based on the Veteran's comments, it appears that only the right knee and feet were examined.  The diagnosis was that of right knee strain.  The top of his left foot was described as injured from a recent abrasion while wearing sandals and the sole of his right foot had an area of open skin.  The examiner noted that the Veteran was already service connected for the dermatophytosis.

In July 2013, the representative argued that the examination was inadequate.  Specifically, she noted that, while the Veteran might have only reported right knee pain on the day of examination, he had previously reported having muscle and joint pain in other areas of the body and this was not considered by the examiner in forming a conclusion.  The Veteran argues that his muscle and joint pain have not been adequately attributed to any known clinical diagnoses.  

On review, the Board agrees that the August 2011 examination is not adequate as regards this issue and further examination is warranted.  Such examination should include consideration of all claimed joints and should specifically state whether or not the criteria for fibromyalgia are met.  See Barr.


Evaluation for tinea pedis and onychomycosis

In June 2011, the RO granted service connection for tinea pedis and onychomycosis of both feet and assigned a noncompensable evaluation effective February 5, 2007.  In November 2011, the Veteran submitted a Notice of Disagreement with the assigned evaluation.  On review, a Statement of the Case has not been furnished on this issue.  Thus, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of claimed fatigue.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the virtual folder, or if the virtual folder is not available, then via paper copies.  

The examiner is asked to respond to the following questions:

(a) Does the Veteran meet the criteria for a diagnosis of chronic fatigue syndrome?

(b) If the Veteran does not meet the diagnostic criteria for chronic fatigue syndrome, can his complaints of fatigue be attributed to a known clinical diagnosis?  If the complaints are attributable to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that such disability had its clinical onset during active service or due to events therein.

(c) If the complaints of fatigue cannot be attributed to a known clinical diagnosis, the examiner should so state.  Further, the examiner should indicate whether the fatigue results in periods of incapacitation and/or whether the symptoms of fatigue are controlled by continuous medication. 

A complete rationale for any opinion expressed should be provided. 

2.  The RO also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of claimed muscle and joint pain.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the virtual folder, or if the virtual folder is not available, then via paper copies.  

The examiner is asked to respond to the following questions:

(a) Does the Veteran meet the criteria for a diagnosis of fibromyalgia?

(b) If the Veteran does not meet the diagnostic criteria for fibromyalgia, can his complaints of muscle and joint pain be attributed to known clinical diagnoses?  In making this determination, the examiner should ask the Veteran to identify all muscles and joints involved and should provide objective findings for each identified.  Regardless of the response, objective findings must be provided for the knees, elbows, feet and ankles.  

If the complaints are attributable to known clinical diagnoses, the examiner should opine whether it is at least as likely as not that any such disability had its clinical onset during active service or due to events therein.

(c) If the complaints of muscle and joint pain cannot be attributed to known clinical diagnoses, the examiner should so state. 

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The examiner must provide responses to the specific questions posed herein.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

5.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

6.  The RO must issue a Statement of the Case addressing the issue of entitlement to an initial compensable evaluation for tinea pedis and onychomycosis of both feet.  The Veteran is advised that the Board will not consider this issue on the merits unless a timely Substantive Appeal is filed by the Veteran.  38 U.S.C.A. § 7104 (West 2002). 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


